Citation Nr: 0814743	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for acid reflux.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
duodenal ulcer.

4.  Entitlement to a compensable evaluation for service-
connected residuals of a ventral hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2005, the veteran requested to attend a hearing to 
be conducted by a Veteran's Law Judge at his local RO.  In 
July 2007, the veteran indicated that he was withdrawing his 
request for a Board hearing.  

In October 2005, the veteran withdrew claims of entitlement 
to service connection for defective vision, a dental 
disability, prostate cancer and a heart condition.  The 
issues are no longer in appellate status.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204. 

The RO, in an April 2003 rating, found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a duodenal ulcer, to include acid reflux.  
Because the October 1989 and prior final decisions did not 
specifically deny service connection for acid reflux, the 
Board is considering service connection for acid reflux on a 
de novo basis, without reference to any prior decision.  
Accordingly, it is listed as a separate issue.  

In April 2008, the veteran's motion to advance this case on 
the Board's docket due to age pursuant to 38 C.F.R. § 
20.900(c) was granted.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing low back disability and the veteran's 
active duty service.  

2.  The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing acid reflux and the veteran's active duty 
service or a service-connected disability.  

3.  An October 1989 rating decision denied service connection 
for a duodenal ulcer; the veteran did not appeal the denial 
which became final.  

4.  Some of the evidence received since the October 1989 
rating decision bears directly or substantially upon the 
issue of entitlement to service connection for duodenal 
ulcer, is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The preponderance of the competent evidence of record 
demonstrates that there is no etiologic link between any 
currently existing duodenal ulcer and the veteran's active 
duty service or a service-connected disability.  

6.  The service-connected residuals of a ventral hernia are 
asymptomatic.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  Acid reflux was not incurred or aggravated in active 
service and is not related to the service-connected 
disability of the residuals of a ventral hernia.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).

3.  The October 1989 rating decision, which denied 
entitlement to service connection for duodenal ulcer disease, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

4.  The evidence received subsequent to the October 1989 
rating decision is new and material, and the claim for 
service connection for duodenal ulcer is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Duodenal ulcer was not incurred in or aggravated during 
active service and is not related to the service-connected 
disability of the residuals of a ventral hernia, and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 310 (2007).

6.  The criteria for assignment of a compensable evaluation 
for service-connected residuals of a ventral hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.7, Diagnostic Codes 7339, 7802, 7803, 7804, 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the appellant 
was not provided with proper notification regarding his ulcer 
claim.  The Board finds, however, that, to the extent the 
veteran was not provided proper notice regarding Kent, any 
prejudice was harmless because, as set out below, the Board 
has determined that new and material evidence has been 
received and reopened the claim.  

A pre-adjudicatory RO letter dated in February 2003 advised 
the veteran of the types of evidence and/or information 
deemed necessary to substantiate his service connection and 
increased rating claims.  In addition to advising him of the 
relative evidentiary duties between himself and VA in 
developing his claims, he was notified that he could submit 
evidence showing that his service-connected disability had 
worsened.  Additional VCAA notice was provided in January 
2006.  This letter specifically advised the veteran to submit 
all pertinent evidence and/or information in his possession 
to the agency of original jurisdiction.  In May 2007, the 
veteran was provided with notification complying with 
Dingess, supra.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The veteran was not provided with proper notice regarding his 
increased rating claim.  However, the veteran's submissions 
document that he is aware that he had to demonstrate an 
increase in symptomatology in order to warrant an increased 
rating.  In February 2002, he reported that his condition had 
worsened.  An October 2005 statement referenced problems with 
a weak abdomen which is one of the pertinent rating criteria 
for evaluation of his increased rating claim.  The August 
2005 statement of the case included the specific rating 
criteria found in Diagnostic Code 7339, the diagnostic code 
under which his disability is rated.

Overall, the veteran and his representative have demonstrated 
actual knowledge of the evidentiary requirements for the 
service connection and increased rating claims on appeal.  On 
the facts of this case, the Board finds that the notice 
errors have not affected the essential fairness of the 
adjudications and have not resulted in any prejudicial harm 
to the veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA and private treatment records and arranged 
for suitable VA examinations.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and duodenal ulcer becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Entitlement to service connection for a low back disorder

The Board finds that service connection is not warranted for 
a low back disorder.  The service medical records were silent 
as to complaints of, diagnosis of or treatment for low back 
problems.  Physical examination of the bones and joints was 
negative in June 1945.  Physical examination of the 
musculoskeletal system was determined to be normal at the 
time of the October 1945 service separation examination.  

There is no competent evidence of record documenting the 
presence of a low back disorder for many years after the 
veteran's discharge from active duty.  No pertinent 
complaints or diagnoses were recorded at the time of a 
December 1946 VA examination.  

The first evidence of the presence of any low back problems 
was dated many years after the veteran's discharge.  A March 
1989 VA X-ray examination of the spine was interpreted as 
revealing scoliosis and mild hypertrophic spurring at L4.  
The examiner was unable to identify any evidence of acute 
abnormality.  The disability was not linked to active duty 
service.  

There is no competent evidence of record which links a 
currently existing low back disorder to the veteran's active 
duty service.  In September 1989, a private physician, T. E. 
T., M.D., noted that the veteran had a past medical history 
which included degenerative disease of the back.  The 
physician did not link the back disorder to the veteran's 
active duty service.  At the time of a March 2006 VA 
examination, the veteran reported that he had back and neck 
pain for over 20 years.  The duration was intermittent with 
movement.  He denied a history of injury to the spine.  X-
rays of the lumbar spine were interpreted as being normal.  
The pertinent diagnosis was lumbar back strain and cervical 
neck strain.  Again, the disability was not linked to the 
veteran's active duty service.  

There is competent evidence of record which indicates that 
the currently existing low back disorder was not linked to 
the veteran's active duty service.  A VA spine examination 
was conducted in March 2007.  The veteran reported that he 
drove an ambulance during WWII and frequently picked up 
causalities off the battlefield.  The veteran related his low 
back problem to this heavy lifting during service.  He 
reported he had problems with low back pain and stiffness for 
many years since service.  He denied any particular injury.  
He had progressive problems over the last few years.  The 
pertinent diagnoses from the examination were chronic 
lumbosacral spine strain, chronic cervical spine strain with 
history of whiplash injury not related to military service, 
and apparent lumbar osteoporosis with compression deformity 
noted at L1.  The examiner noted that his review of the 
claims file did not reveal any particular indication of 
documented ongoing problems with the lower back until fairly 
recently.  Therefore, in his opinion, the current chronic 
lumbosacral spine strain and apparent lumbar osteoporosis 
were not as likely as not a direct result of his active 
military service.  

The only evidence of record which links a currently existing 
low back disorder to the veteran's active duty service is the 
veteran's own allegations.  As a lay person, however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of a low back disability is of low 
probative value.  Furthermore, the examiner who conducted the 
March 2007 VA spine examination noted the veteran's 
allegations of problems with his back since active duty but, 
despite this reported history, found there was no link.  The 
Board places greater probative value on the opinion of the 
examiner who conducted the March 2007 VA examination over the 
veteran's lay assertions.  Competent medical evidence is more 
probative than competent lay evidence.  

The veteran has alleged that he injured his back in combat.  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

In the current case, the veteran's participation or lack 
thereof in combat does not change the outcome of this 
decision.  The provisions of 38 U.S.C.A. § 1154(b) do not 
allow a combat veteran to establish service connection with 
lay testimony alone.  Rather, the statute relaxes the 
evidentiary requirements for determining what happened during 
service and is used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service, not to link the service 
problem etiologically to a current disability.  Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996).  The case on appeal does 
not revolve around whether an in-service back injury occurred 
during active duty.  The examiner who conducted the March 
2007 VA examination did not base the negative nexus opinion 
on the basis of there being no in-service back injury.  
Rather, the opinion was based on a lack of overall 
documentation of the presence of a back injury until fairly 
recently.  The examiner did not discount that the veteran may 
have injured his back while on active duty.  The examiner 
just found that there was no link between the current back 
problems and the veteran's active duty service.  The 
veteran's participation in combat does not change the outcome 
of this decision.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
back disorder.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to service connection for acid reflux

In March 2002, the veteran submitted a claim for service 
connection for acid reflux.  

The Board finds that service connection is not warranted for 
acid reflux.  The service medical records were silent as to 
complaints of, diagnosis of or treatment for acid reflux.  No 
pertinent abnormalities were noted on the October 1945 
service separation examination.  

There is no competent evidence of record documenting the 
presence of acid reflux for many years after the veteran's 
discharge from active duty.  

At the time of a December 1946 VA examination, the veteran 
reported that he had abdominal and epigastric cramps usually 
after meals.  The problem reportedly began in 1945.  It was 
noted that the veteran's condition was markedly aggravated by 
consumption of alcohol.  Acid reflux was not diagnosed.  

A private physician wrote in August 1962 that the veteran had 
had problems with his stomach for a long time.  A 
gastrointestinal series revealed a duodenal ulcer.  
Gastroesophageal reflux was not diagnosed at that time.  

The first competent evidence of record documenting the 
presence of reflux is dated in 2001.  Private medical records 
dated in November 2001 and December 2001 include assessments 
of gastroesophageal reflux disease.  

In October 2001, an esophagogastroduodenoscopic (EGD) 
examination  was performed due to complaints of dysphagia.  
The impressions were dysphagia and hiatal hernia.  At the 
time of an April 2003 VA examination, no pertinent complaints 
were recorded.  A VA examination was conducted in March 2006.  
A history of esophageal dilation which was performed in 
October 2001 was noted.  The veteran reported problems 
swallowing food and medication and also monthly vomiting.  
Acid reflux was not included as a diagnosis at the time of 
the March 2006 VA examination.  

The Board finds that the preponderance of the competent 
evidence of record indicates that the currently existing acid 
reflux is not etiologically linked to the veteran's active 
duty service or to a service-connected disability.  

There is some evidence of record which links current acid 
reflux to the veteran's active duty service.  A private 
physician, C.B.A., M.D., wrote in November 2003, that the 
veteran had chronic gastrointestinal problems including 
gastroesophageal reflux disease.  The veteran reported he 
developed a ventral hernia during active duty which was 
repaired in 1945 and that he had had reflux since his hernia 
repair in 1945.  The physician wrote that surgical 
intervention can contribute to small intestine dysfunction 
with adhesive disease.  The physician opined that, whether or 
not small intestine dysfunction with adhesive disease 
contributes to the veteran's chronic reflux and peptic ulcer 
disease is not clear but certainly could be a factor.  

The Board finds, however, that more probative weight should 
be afforded the report of a March 2007 VA examination.  A VA 
stomach examination was conducted in March 2007.  The 
examiner noted that there was an apparent history of stomach 
problems since the veteran's military service.  The main 
complaints were frequent indigestion with dyspepsia, nausea 
and generalized cramping pain.  The examiner noted September 
2001 medical records with a history of gastroesophageal 
reflux with peptic stricture of the esophagus.  The examiner 
also referenced the lay statements and the veteran's reports 
of stomach problems since active duty.  The examiner 
diagnosed chronic gastroesophageal reflux disease with 
dysphagia status post esophageal dilation in 2001.  Based on 
the fact that an upper gastrointestinal examination conducted 
in December 1946 did not reveal any significant reflux, it 
was the examiner's opinion that the history of chronic 
gastroesophageal reflux disease with dysphagia was not as 
likely as not a direct result of the veteran's active duty 
service.  

The Board places greater probative weight on the opinions of 
etiology included in the report of the March 2007 VA 
examination over the opinions included in the letter from the 
private physician dated in November 2003.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The examiner who prepared the March 2007 VA examination 
report had access to and had reviewed the evidence in the 
veteran's claims file while the private physician who 
prepared the November 2003 letter did not.  The Court has 
held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Furthermore, the examiner provided reasons 
and bases for his opinion which is anchored by citations to 
clinical evidence of record.  The examiner noted that testing 
conducted in December 1946 failed to document the presence of 
reflux.  The physician who prepared the November 2003 letter 
provided an opinion as to the possibility of problems due to 
repair of the ventral hernia but he did not cite to any 
evidence indicating that the veteran experienced small 
intestine dysfunction with adhesive disease in the post-
service clinical records.  The examiner who conducted the 
March 2007 VA examination specifically noted that the medical 
evidence of record fails to document the presence of small 
intestine dysfunction with adhesive disease.  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In the current case, the opinion 
included in the November 2003 letter is based on the presence 
of small intestine dysfunction with adhesive disease which is 
not supported by any clinical evidence of record.  

The physician who prepared the November 2003 letter noted the 
existence of chronic reflux.  It is not apparent to the Board 
upon what the physician was basing his opinion as to the 
chronic existence of acid reflux.  Medical records from the 
physician which are associated with the claims file are dated 
from May 1998 to March 2002.  All seven records dated prior 
to November 2001 fail to include references to acid reflux.  
This includes a record dated in June 2001 wherein the veteran 
complained of abdominal discomfort, epigastric pain and 
decreased appetite.  Thereafter, two records dated in 
November 2001 and December 2001 include impressions of 
gastroesophageal reflux disease (November 2001) and 
controlled gastroesophageal reflux (December 2001).  The last 
record from the physician, dated in March 2002, again fails 
to include any references to gastroesophageal reflux.  The 
Board finds due to the discrepancy between the private 
physician's clinical records which do not document chronic 
acid reflux and his November 2003 letter which indicates that 
the veteran had had chronic gastroesophageal reflux for a 
long period of time, the Board places reduced probative value 
on the opinion as to the existence and etiology of 
gastroesophageal reflux disease.  

The only other evidence which indicates that the veteran 
currently has acid reflux which is due to his active duty 
service or to a service-connected disability is the veteran's 
own allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the veteran is competent to 
report on gastrointestinal symptomatology he experienced 
while on active duty and thereafter, he is not competent to 
diagnose the cause of the gastrointestinal distress nor is he 
competent to provide an opinion as to the etiology of his 
gastrointestinal distress.  

The Board finds that the preponderance of the competent 
evidence of record does not support a finding that the 
veteran currently experiences acid reflux which was 
etiologically linked to his active duty service or to a 
service-connected disability.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for duodenal 
ulcer disease

The veteran is claiming entitlement to service connection for 
duodenal ulcer disease.  The claim was originally denied in 
September 1962.  The RO determined that there was no evidence 
of record to indicate service incurrence of aggravation of a 
duodenal ulcer nor any evidence to show the existence of a 
duodenal ulcer within the regulatory presumptive period 
following his discharge from service.  The veteran was 
informed of the denial September 1962.  He did not appeal the 
denial which became final.  38 U.S.C.A. § 7105(c).  
Thereafter, the veteran continued to submit claims of 
entitlement to service connection pertaining to an ulcer.  
The claims were denied by the RO and also by the Board.  
Claims were denied by the RO in June 1963, December 1974, and 
May 1989.  The Board denied the claim in an August 1985 
decision.  All of these decisions were final.  38 U.S.C.A. § 
7105(c)

The last time the claim of entitlement to service connection 
for a duodenal ulcer was denied was in an October 1989 RO 
decision.  The veteran was informed of the decision via 
correspondence dated in November 1989.  He did not appeal the 
denial of service connection of duodenal ulcer which became 
final.  38 U.S.C.A. § 7105(c)

In March 2002, the veteran submitted a claim of entitlement 
to service connection for acid reflux.  The RO has also 
interpreted this as an attempt to reopen the claim of 
entitlement to service connection for ulcer disease.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed.  
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his latest application to reopen 
the claim for service connection for a low back disability in 
March 2002, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The RO last denied the claim in October 1989 at which time it 
determined the evidence did not establish that a duodenal 
ulcer was incurred or aggravated by service nor did one 
become manifest to a compensable degree within one year of 
discharge.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for duodenal ulcer.  Subsequent to the October 
1989 denial, the veteran has submitted a November 2003 
statement from C.B.A., M.D.  The private physician wrote that 
the veteran had chronic gastrointestinal problems including 
gastroesophageal reflux.  The veteran reported that he 
performed a lot of heavy lifting during WWII and developed 
ventral and inguinal hernias.  The physician noted that, 
since the veteran's ventral hernia repair in 1945, the 
veteran had reflux.  The physician found that surgical 
intervention can contribute to small intestine dysfunction 
with adhesion disease "and whether or not that is a current 
contributing problem to [the veteran's] chronic reflux and 
peptic ulcer disease it [sic] not clear but certainly it 
could be a contributing factor."  The physician also noted 
that the veteran's other medical problems which were chronic 
were not related to the veteran's military experience.    

The Board finds that this evidence is new and material.  It 
is new as it was not of record at the time of the prior final 
denial in October 1989.  It is also material in that if 
provides some evidence the currently existing peptic ulcer 
disease was incurred as a result of active duty service or 
due to a service-connected disability.  The Board notes that, 
for purposes of reopening claims, the credibility of the 
evidence is presumed.  

As new and material evidence has been received, the Board 
finds that the claim of entitlement to service connection for 
duodenal ulcer disease has been reopened.  The Board will 
adjudicate the claim on a de novo basis.  

The Board finds that service connection is not warranted for 
a duodenal ulcer.  The preponderance of the competent 
evidence of record demonstrates that a duodenal ulcer was not 
present during active duty nor was a duodenal ulcer diagnosed 
until many years after the veteran's discharge.  Furthermore, 
the preponderance of the competent evidence of record 
indicates that a duodenal ulcer was not etiologically linked 
to the veteran's active duty service or to a service-
connected disability.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for ulcer disease.  No pertinent 
abnormalities were noted at the time of the October 1945 
service separation examination.  

There is no competent evidence documenting the existence of 
an ulcer for many years after the veteran's discharge.  A VA 
gastrointestinal examination was conducted in December 1946.  
The veteran complained of abdominal and epigastric discomfort 
which was not directly related to food.  An upper 
gastrointestinal series was conducted which did not reveal an 
ulcer.  An ulcer was not diagnosed.  

The first competent evidence of the presence of an ulcer was 
in 1962.  In August 1962, a private physician, P.W.S., M.D., 
wrote that the veteran was hospitalized in July 1962.  At 
that time, a routine examination revealed that the veteran 
had difficulty with his stomach for a long time.  Routine 
gastrointestinal series examination was noted to reveal a 
large duodenal ulcer with no obstruction.  

In July 1974, a private physician, J.C.M., M.D., wrote that, 
according to the records of Dr. P.S., the veteran had 
duodenal ulcer disease at least as early as 1962.  

In September 1989, a private physician, T. E. T., M.D., noted 
that the veteran's past medical history included a peptic 
ulcer.  

The preponderance of the competent evidence of record 
indicates that the veteran does not currently have a duodenal 
ulcer.  The report of an October 2001 private EGD was 
interpreted as revealing a normal appearing duodenum.  The 
most recent competent evidence of record is the report of the 
March 2007 VA stomach examination.  A duodenal ulcer was not 
found at that time.  

The Board notes that, in November 2003, Dr. C.B.A., M.D., 
wrote that the veteran had chronic gastrointestinal upset 
including gastroesophageal reflux disease.  The physician 
noted that repair of the ventral hernia could contribute to 
small intestine dysfunction with adhesive disease and seemed 
to indicate that this could contribute to a current problem 
with chronic reflux and peptic ulcer disease.  It is not 
apparent to the Board upon what basis the physician was 
concluding that the veteran had peptic ulcer disease.  
Medical records from the physician dated from 1998 to 2002 
are completely silent as to the presence of peptic ulcer 
disease or any other type of ulcer.  The failure of the 
physician's records to include any reference at all to the 
presence of peptic ulcer disease significantly undercuts the 
probative value of this opinion.  

The Board finds that the preponderance of the competent 
evidence of record indicates that the veteran does not 
currently experience duodenal ulcer disease.

Furthermore, the Board finds that, even if it conceded that 
the veteran currently experiences duodenal ulcer disease, the 
preponderance of the competent evidence of record indicates 
that the ulcer disease was not due to the veteran's active 
duty service or to a service-connected disability.  

As noted above, in November 2003, C.B.A., M.D. wrote that the 
veteran had chronic gastrointestinal upset including 
gastroesophageal reflux.  The veteran reported that he 
performed a lot of heavy lifting during WWII and developed 
ventral and inguinal hernias.  The author noted that, since 
the veteran's ventral hernia repair in 1945, he had reflux.  
The physician noted that surgical intervention can contribute 
to small intestine dysfunction with adhesion disease "and 
whether or not that is a current contributing problem to [the 
veteran's] chronic reflux and peptic ulcer disease it [sic] 
not clear but certainly it could be a contributing factor."  
The physician also noted that the veteran's other medical 
problems which were chronic were not related to the veteran's 
military experience.  

The Board finds that the probative value of the November 2003 
letter is outweighed by the report of a VA stomach 
examination which was conducted in March 2007.  The examiner 
had access to and had reviewed the evidence included in the 
claims file.  The examiner noted the veteran's contention 
linking ulcer disease to the heavy lifting he performed 
during military service in WWII.  The examiner also noted 
that the veteran was relating his ulcer problem to his 
service-connected ventral hernia repair.  The examiner noted 
an apparent history of chronic reflux disease and the veteran 
reported he had stomach problems since military service.  The 
veteran's main complaints were frequent indigestion with 
dyspepsia as well as nausea and generalized cramping pain.  
The veteran was status post esophageal dilation in October 
2001 as indicated on EGD and a hiatal hernia was noted.  The 
examiner referenced Dr. C.A.'s December 2003 letter regarding 
surgical intervention contributing to small intestinal 
dysfunction with adhesive disease.  The examiner found, 
however, that the veteran had no specific history of 
gastrointestinal adhesions/adhesive disease.  The examiner 
summarized the medical evidence of record regarding the 
claim.  He observed that an upper gastrointestinal series 
conducted in December 1946 was essentially negative with 
essentially normal motility and no ulcer disease noted.  The 
examiner found that there was an apparent documented history 
of duodenal ulcer disease.  The pertinent diagnosis was 
history of duodenal peptic ulcer disease with no evidence of 
residual peptic ulcer disease noted at the time of the 
examination.  The examiner noted the veteran's contentions 
regarding the etiology of his duodenal ulcer, history of 
duodenal ulcer disease since at least August 1962 and a long 
history of gastroesophageal reflux.  However, based on the 
negative gastrointestinal examination conducted in December 
1946, the examiner found that the history of duodenal peptic 
ulcer disease as well as the history of chronic 
gastroesophageal reflux disease with dysphagia was not likely 
the direct result of the veteran's military service.  

The Board finds the greatest probative weight regarding the 
etiology of the ulcer disease is to be accorded the report of 
the March 2007 VA examination.  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
examiner who prepared the March 2007 examination report had 
access to and had reviewed the veteran's claims file.  There 
is no indication that the private physician reviewed any of 
the evidence in the claims file when preparing his November 
2003 letter.  The private physician who prepared the November 
2003 letter apparently based his opinion solely on the 
veteran's self-reported medical history as there was no 
reference to any service medical records.  An examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, the 
examiner who prepared the report of the March 2007 VA 
examination provided reasons for his opinion and cited to 
clinical evidence in the claims file in support of his 
opinion.  The examiner found that, based on a negative 
gastrointestinal examination in 1946, the veteran did not 
have ulcer disease at that time.  The VA examiner noted the 
opinion provided by the private physician in November 2003 
but then specifically determined that the opinion was not 
supported by the clinical evidence of record.  The VA 
examiner determined that there was no evidence of adhesions 
or adhesion disease in the clinical records.  The failure of 
the private physician to support his opinion with citations 
to the clinical records significantly lessens the probative 
value of the opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The only other evidence of record which indicates that the 
veteran currently has an ulcer which was linked to active 
duty in any way is the veteran's own allegations and lay 
statements.  In October 1974, the veteran submitted lay 
statements from three individuals who attested to the fact 
the veteran did not have stomach problems prior to military 
service but did have problems during service and thereafter.  
In November 1974, the veteran's spouse submitted a statement 
indicating that she married the veteran in June 1945.  At 
that time, he was having considerable stomach pain which was 
not relieved by an operation for a hernia repair.  After 
discharge, the veteran continued to have trouble with stomach 
pain and a duodenal ulcer was diagnosed in 1962.  In December 
1984, the veteran alleged that he had been taking 
prescription drugs for stomach ulcer since 1952.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
"(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. Competent medical evidence may also mean statements 
conveying sound medical principles found in medical 
treatises. It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses. (2) Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience. Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."

The Board finds that the veteran is competent to report on 
stomach symptomatology he experienced while on active duty.  
He is not competent, however, to diagnose the cause of the 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds that the nature of gastrointestinal 
disorders are not such that a lay person's observations as to 
diagnosis or etiology would be probative.  For the same 
reason, the Board finds that the lay statements do not 
provide competent evidence documenting the existence of a 
duodenal ulcer during active duty nor are they competent to 
link a post-service gastrointestinal disorder to the 
veteran's active duty service.  

The veteran's allegations that his ulcer is linked to his 
participation in combat does not change the outcome of this 
decision.  38 U.S.C.A. § 1154.  The claim is denied due to 
the absence of a duodenal ulcer during service or for many 
years thereafter and the absence of any evidence linking 
duodenal ulcer disease to service or a service-connected 
disability.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a service connection for 
ulcer disease.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).


Entitlement to a compensable evaluation for service-connected 
residuals of a ventral hernia

In March 2002, the veteran submitted his claim for an 
increased rating.  

On VA examination in April 2003, the veteran reported 
tenderness along his incision line.  Physical examination 
revealed a 15 centimeter incision which was 2 centimeters 
wide at the widest.  The incision was flat, and barely 
visible.  No ventral hernia was present.  There was no 
diastasis of the recti muscles.  The diagnosis was 15 
centimeter abdominal scar from ventral hernia repair.  

At the time of a March 2006 VA examination, physical 
examination revealed a 15 centimeter well healed surgical 
scar.  No ventral hernia was present.  The pertinent 
diagnosis was stable ventral hernia.  

A VA stomach examination was conducted in March 2007.  
Physical examination revealed a ventral mid-line scar in the 
epigastrium which measured 15.5 centimeters by 1 centimeters 
wide.  The scar was essentially benign with no particular 
hypersensitivity or tenderness noted.  All the scars in the 
abdominal region appeared superficial and stable with no 
particular depression or elevation noted.  The texture of the 
skin was normal.  No keloid formation or inflammation was 
present.  The pertinent diagnosis was post-operative hernia 
scar on the ventral epigastric region.  

The veteran's service-connected residuals of a ventral hernia 
are currently evaluated as non-compensably disabling under 
Diagnostic Code 7339.  

Under Diagnostic Code 7339, a noncompensable rating is 
assigned for a healed, post-operative wound with no 
disability, belt not indicated.  A 20 percent rating is 
assigned for a small post-operative ventral hernia, not well 
supported by a belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent rating is assigned for a large hernia, not well 
supported by a belt under ordinary conditions.  38 C.F.R. § 
4.114, Code 7339.

The Board finds that an increased rating is not warranted 
when the service-connected disability is evaluated under 
Diagnostic Code 7339.  There is no competent evidence of 
record which indicates that the veteran experiences a hernia 
which is not well supported, nor evidence of weakening of the 
abdominal wall with an indication of a need for a supporting 
belt.  Furthermore, there is no competent evidence 
documenting that the veteran currently experiences a large 
ventral hernia which is not well supported by a belt.  In 
April 2003 and March 2006, it was specifically noted that no 
ventral hernia was present.  The only symptomatology noted at 
the time of the March 2007 VA examination was a post-
operative hernia scar.  There was no finding of a ventral 
hernia at that time.  

The Board finds that an increased rating is not warranted 
when the service-connected residuals of a ventral hernia are 
evaluated under the rating criteria for evaluation of scars.  

The rating criteria for evaluation of scars changed during 
the appeal period.  The prior version of Diagnostic Code 7803 
provided for a 10 percent evaluation for a scar which was 
superficial and unstable.  The current version of Diagnostic 
Code 7803 provides for a 10 percent evaluation for a scar 
which was superficial, poorly nourished with repeated 
ulceration.  The Board finds that an increased rating is not 
warranted under the prior or current version of Diagnostic 
Code 7803.  While the veteran's scar appears to be 
superficial, there is no evidence of record indicating that 
it was unstable or that is was poorly nourished with repeated 
ulceration.  The scar has been described as well-healed and 
stable.  

Under the prior provisions of Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars that are 
tender and painful on objective demonstration.  Under the 
revised rating schedule, the provisions of Diagnostic Code 
7804 do not change substantively.  A superficial scar that is 
painful on examination warrants a 10 percent rating.  The 
Board finds that an increased rating is not warranted when 
the veteran's scar is evaluated under the old or current 
version of Diagnostic Code 7804.  At the time of the March 
2003 VA examination, the veteran reported he experienced 
tenderness along his incision line.  However, physical 
examination conducted in March 2006 and March 2007 failed to 
evidence complaints of tenderness in the scar.  The examiner 
who conducted the March 2007 VA examination specifically 
noted that no hypersensitivity or tenderness was present at 
that time.  Other than at the time of the April 2003 VA 
examination, the record is silent as to the presence of 
tender or painful scars.  The April 2003 examination report 
contains the veteran's self-reported history of tenderness 
along the incision line, with no findings on examination in 
this regard.  The Board finds, therefore, that the 
preponderance of the evidence demonstrates that the incision 
scar from service-connected ventral hernia does not warrant a 
10 percent evaluation based on the presence of tender and 
painful scars.  

Diagnostic Code 7805 provides that scars may be evaluated 
based on limitation of the part affected.  The Board finds 
that an increased rating is not warranted when the service-
connected disability is evaluated under the prior or current 
version of Diagnostic Code 7805.  There is no competent 
evidence of record which indicates that the residuals of the 
ventral hernia (including the surgical incision) results in 
any limitation of any part of the body.  The veteran has not 
alleged the presence of such symptomatology.  

The Board finds that an increased rating is not warranted 
when the scar is evaluated under the current version of 
Diagnostic Code 7801.  This Diagnostic Code provides for 
evaluation of scars, other than the head, face, or neck that 
are deep or that cause limited motion.  In the current case, 
there is no competent evidence of record indicating that the 
scars from the ventral hernia surgery are deep.  They have 
been described as superficial.  As noted above, there is no 
evidence indicating that the scar limits the function of any 
body part.  

The Board finds that an increased rating is not warranted 
when the surgical scar is evaluated pursuant to the current 
version of Diagnostic Code 7802.  This Diagnostic Code 
provides for evaluation of scars, other than on the head, 
face or neck, which are superficial and do not cause limited 
motion.  A 10 percent evaluation is assigned for areas of 144 
square inches or greater (929 square centimeters).  A review 
of the claims file reveals that the scar from the ventral 
hernia repair measures no more than 15.5 centimeters by 2 
centimeters or 31 square centimeters.  This does not equate 
to a compensable evaluation under the current version of 
Diagnostic Code 7802.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a compensable evaluation 
for residuals of the ventral hernia during any portion of the 
appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) ("staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for a low back disorder.  
The appeal is denied.  

Service connection for acid reflux is not warranted.  The 
appeal is denied.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for duodenal ulcer 
has been reopened.  The appeal is granted to that extent 
only.  

Service connection is not warranted for duodenal ulcer.  The 
appeal is denied.  

A compensable evaluation for service-connected residuals of a 
ventral hernia is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


